DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejections of Claims 1, 5-13, and 17-20 under 35 USC 101 are withdrawn as applicant has amended the claim to include the step of “manufacturing the metal mask based on results of the compensating”, which integrates the mathematic formula into practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, 13, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recite the limitation “manufacturing the metal mask based on results of the compensating”, which does not have support in the application as originally filed.  Various sections of the specification use the term “manufacturing method” but there does not appear to be a step of manufacturing based on the results of the compensating as now claimed.  In US20210187576A1: [0004] discusses compensating the deformations of the metal mask in the two directions by compensation amounts for the deformation, but fails to disclose a further manufacturing step of the mask;  [0026]-[0030] discuss the calculation methods for the compensation;  [0062] discusses the problem being solved is to determine the compensation amounts instead of manufacturing a sample mask; [0070]-[0084] describe steps of the method where the calculations are done to determine the compensation amounts, but fail to teach a further step of manufacturing based on the calculating; [0096] and [0098] discuss that a mask involving compensation amounts for the deformations may be obtained by calculation without manufacturing a sample mask first; [0097] discusses the compensation amounts required during manufacturing of the mask is calculated, but fails to teach the manufacturing step; [0102] teaches that masks are typically manufactured by an etching process.  There are numerous mentions throughout the description of a “manufacturing method”, yet the step of manufacturing the metal mask based on the compensating as currently claimed was not found.

Allowable Subject Matter
Claims 1, 8-11, 13, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best found prior art does not teach or obviate the limitations of independent claims 1 or 13.
Claims 1 and 13 are interpreted as requiring at least a method of designing a metal mask that involves determining deformations in the metal mask that will occur during use.  These deformations are calculated from known data such as material properties of the mask, stretching force to be applied during use, and design dimensions of the mask.  The method also has steps of taking a correction parameter into account that is based on the shape of the holes in the mask, which are formed in two etching processes on each side of the mask that create holes of varying cross section in the mask.
The prior art teaches a design method for determining the deformations of a metal mask during use (See CN104561893 as applied in the rejection dated 07/19/2022); using Poisson ratio when determining the strain of the openings (See US 20110171768 A1); correcting strain calculations based on the shape/size of a hole in a substrate that is being exposed to the stress (See BABULAL (NPL-U on PTO-892 dated 07/19/2022); and forming a mask with holes in it using two etching processes from the top and bottom sides (See US20170141315 [0107] and Figure 8A-8B); yet the prior art references lacked a teaching, suggestion, or motivation to combine each of the individual elements found in the prior art to arrive at the claimed method of claims 1 or 13 outside of hindsight knowledge of applicants invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726